Citation Nr: 0030354	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-08 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In February 1999, the veteran withdrew his request for a 
hearing before a member of the Board at the Detroit, Michigan 
RO.

A review of the claims file reflects that the veteran has 
requested entitlement to temporary total disability ratings 
under the provisions of 38 C.F.R. § 4.29 (1999) based on VA 
hospitalizations for the periods dating from June 12 to July 
8, 1997, December 2 to December 29, 1997 and December 3 to 
December 31, 1998.  As these issues have not been addressed 
by the RO, they are referred to the RO for the appropriate 
action.  

REMAND

Initially, the Board notes that additional evidence pertinent 
to the veteran's claim has been received since the statement 
of the case was issued in June 1998.  The veteran has not 
waived his right to have this evidence initially considered 
by the RO.  

The Board further notes that the evidence of record reflects 
that the veteran has been diagnosed with PTSD.  Although he 
alleges that he was awarded the combat infantry badge, this 
is not reflected on his DD Form 214.  The National Personnel 
Records Center was unable to provide service personnel 
records for the veteran but suggested that the RO should 
contact the veteran's reserve unit for the purpose of 
obtaining his service personnel records.  The record does not 
reflect that the RO has contacted the veteran's reserve unit.  

The Board further notes that the RO has denied the veteran's 
claim on the basis that there is no corroboration of the 
veteran's alleged combat service and the veteran has not 
provided sufficient details concerning his alleged service 
stressors to permit verification.  In particular, the RO has 
pointed out that the veteran failed to respond to the RO's 
September 1997 letter requesting him to complete and return 
an enclosed PTSD questionnaire.  The veteran record reflects 
that the veteran did in fact respond to this request in 
December 1997; however, he did not provide the name of any 
individual involved in the stressors or even identify the 
year of occurrence for any of the alleged stressors.  To 
date, he has not provided sufficiently detailed information 
to permit verification of any alleged stressor.  

The Board also notes that a May 2000 Social Security 
Administration (SSA) award determination report reflects that 
the veteran has been awarded disability benefits for his non 
service-connected cardiomyopathy.  However, the report also 
reflects that the veteran was diagnosed with PTSD and had a 
significant mental impairment which placed additional 
restrictions on his ability to perform work activity.  
However, it does not appear that all of the private and VA 
treatment reports relied upon by the SSA in making their 
determination in May 2000 are contained in the claims folder.  
These treatment reports could be pertinent to the veteran's 
PTSD claim.  

In a July 1997 statement to the RO, the veteran indicated 
that he had received both in and outpatient treatment for 
PTSD from the Battle Creek, Michigan VA Medical Center 
(VAMC).  Although the RO secured inpatient reports from this 
facility, outpatient records have not been requested.  Thus, 
additional relevant records may be outstanding.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) became effective.  This liberalizing law 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the appellant 
and ask that he provide (a) the names and 
locations, including street addresses and 
telephone numbers if available, for all 
national guard or other military units he 
was assigned to after his separation from 
active service in July 1970 and the dates 
of service for each unit; and (b) any 
names other than the name listed in the 
heading of this decision under which he 
served in the military at any time.  He 
should also be requested to provide a 
copy of any service medical or personnel 
records in his possession, to 
specifically include any documentation of 
his receipt of the combat infantry badge.

2.  The RO should then attempt to obtain 
any available service medical and 
personnel records, to specifically 
include any documentation of the 
veteran's receipt of the combat infantry 
badge, from the veteran's reserve unit or 
any other indicated source.

3.  If the RO is unsuccessful in 
obtaining such records, it should so 
inform the veteran and his 
representative. 

4.  If evidence received pursuant to the 
above development establishes the 
veteran's participation in combat, the RO 
should determine whether there is any 
need for further development to verify 
the veteran's alleged service stressors.  

5.  If the RO determines that the record 
does not contain sufficient evidence of 
the veteran's alleged service stressors, 
it should request the veteran to provide 
more specific details, to the extent 
possible, about the stressful events he 
claims to have experienced during 
service.  He should also be requested to 
provide any evidence he is able to 
obtain, such as statements of persons who 
served with him, to corroborate the 
alleged stressors.  If the veteran 
provides potentially verifiable details 
concerning his alleged service stressors, 
the RO should prepare a summary of the 
veteran's alleged stressors.  This 
summary, a copy of the veteran's service 
personnel records, his PTSD questionnaire 
and any additional statements provided by 
the veteran in response to this remand 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the stressors claimed by 
the veteran.

6.  The RO should obtain a complete copy 
of the SSA's May 2000 decision and the 
medical records upon which the decision 
was based.

7.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claim.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims files, to include records 
pertaining to treatment of the veteran at 
the VAMC in Battle Creek, Michigan since 
July 1997. 

8.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative.

9.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.

10.  Then, the RO should undertake any 
further actions required to comply with 
the notification and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, to include 
obtaining a current VA psychiatric 
examination if deemed warranted.  

11.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be afforded an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252(a) (West Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).





